Citation Nr: 1029611	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-03 504	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1. Entitlement to an initial compensable evaluation for a 
deviated nasal septum with residual breathing problems and loss 
of smell.

2. Entitlement to an initial evaluation in excess of 10 percent 
for numbness of the left side of tongue with decreased focal 
articulation.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran served on active duty from about May 1969 to July 
2002.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In a January 2009 decision, the Board granted the Veteran's claim 
for increased ratings for benign prostatic hypertrophy and left 
foot plantar fasciitis.  At that time, the Board remanded his 
claims for increased initial evaluations for a deviated nasal 
septum with residual breathing problems and loss of smell, and 
numbness of the left side of tongue with decreased focal 
articulation to the RO via the Apeals Management Center (AMC) in 
Washington, D.C.

The claims are again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, in Janaury 2009, the Board remanded the Veteran's 
claims for increased initial ratings for a deviated nasal septum 
with residual breathing problems and loss of smell and left side 
of the tongue numbness to the RO further development.

Unfortunately, the Board finds that another remand is necessary 
in this case.  A review of the evidence in this case reveals that 
the RO has not complied with the directive from the Board's 
January 2009 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

The Board notes that some significant development was completed.  
This includes obtaining medical records regarding the Veteran's 
treatment from the VA Augusta uptown medical facility, dated from 
September 2004 to January 2010.

However, other action specifically requested by the Board in 
January 2009 has yet to be completed.  The Board directed the RO 
to afford the Veteran a VA examination to evaluate the severity 
of his service-connected nose and tongue disabilities during 
which "[a]ny indicated tests, including x-rays, should be 
accomplished".  The Board directed that the examiner "should 
indicate what percent of obstruction there is for each of the 
[V]eteran's nasal passages, and whether or not the [V]eteran has 
complete loss of sense of smell".  The examiner was also asked 
to provide an opinion as to whether the Veteran had moderate 
incomplete, severe incomplete, or complete paralysis of his 12th 
(hyperglossal) cranial nerve (the degree of paralysis is 
dependent on the loss of motor function of the tongue).  

The June 2009 VA ear, nose, and throat (ENT) specialist who 
examined the Veteran said that the Veteran's cranial nerves were 
"grossly intact" and that his tongue was mobile with no defects 
of the tongue.  However, the examiner did not comment on whether 
the Veteran had moderate or severe incomplete, or complete, 
paralysis of his 12th cranial nerve.  More importantly, while the 
VA examiner also said that the Veteran had a "left-sided septal 
deviation", he did not comment on what percent of obstruction 
there was for each nasal passage and whether the Veteran had 
complete loss of sense of smell.  Thus, further development is 
warranted.

As well, in a February 2010 signed statement, the Veteran argued 
that no tests were performed during the June 2009 VA examination, 
that the examiner did not determine if he had moderate, severe, 
or complete paralysis of his tongue, that the percent of nasal 
obstruction was not obtained by the examiner, and that a 
determination was not made regarding his loss of smell.  The 
Veteran further maintained that he "was seen at the Augusta VA 
uptown ENT clinic" and that it "scheduled an operation" 
(evidently for his nose) that he decided against having.  He 
questioned why VA medical records did not show complaints of or 
treatment for his nose and tongue conditions (the records include 
findings of a March 2005 computed tomography of the maxillofacial 
area and a September 2005 otolaryngology clinic visit for chronic 
rhinosinusitis).  Another request for VA medical records should 
be made to ensure that all treatment records regarding the 
Veteran's claimed disabilities are obtained prior to appellate 
consideration.

Thus, the Board finds that a remand of this case is necessary.  
Stegall

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any additional 
VA medical records regarding the Veteran's 
treatment for tongue or nose problems at the 
Augusta, Georgia, VA uptown ENT clinic, dated 
from July 2002 to the present.

2.  Thereafter, schedule the Veteran for a VA 
examination of his nose.  Any indicated 
tests, including x-rays, should be 
accomplished.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

Following examination of the Veteran, the 
examiner should describe all manifestations 
of the service-connected deviated nasal 
septum.

The examiner should indicate what percent 
of obstruction there is for each of the 
Veteran's nasal passages, and whether or 
not the Veteran has complete loss of 
sense of smell, based upon the 
examination findings.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the Veteran for a VA examination 
for his tongue.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted, and the results thereof should 
be reported in detail.

Following examination of the Veteran, the 
examiner should describe all manifestations 
of the service-connected numbness, left side 
of tongue with decreased focal articulation.

The examiner should provide an opinion as to 
whether the Veteran has moderate 
incomplete paralysis, severe incomplete 
paralysis, or complete paralysis of his 
12th (hypoglossal) cranial nerve.  The 
degree of paralysis is dependent on the loss 
of motor function of the tongue.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the medical opinion(s) obtain to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner(s) if all questions posed were not 
answered.

5.  Finally, readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


